UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6729



JAWWAAD BILAL,

                                              Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-00-213-A)


Submitted:   August 10, 2000             Decided:   September 26, 2000


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jawwaad Bilal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jawwaad Bilal seeks to appeal the district court’s order dis-

missing as untimely his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000) and a subsequent order denying relief on

his post-judgment motions for reconsideration.   Bilal did not file

a notice of appeal of the district court’s denial of the post-

judgment motions, Fed. R. App. P. 4(a)(4)(B)(ii); see United States

v. Holland, 214 F.3d 523, 525 n.4 (4th Cir. 2000).      Therefore,

Bilal’s appeal is only timely as to the district court’s denial of

his § 2254 petition.

     We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.    See Bilal v. Angelone, No. CA-00-213-A (E.D. Va.

Apr. 18, 2000)*.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
April 18, 2000, the district court’s records show that it was
entered on the docket sheet on April 19, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).

                                  2